Title: From Thomas Jefferson to Thomas Mann Randolph, 17 January 1803
From: Jefferson, Thomas
To: Randolph, Thomas Mann


          
            Dear Sir
            Washington Jan. 17. 1803.
          
          Your’s from Gordon’s did not reach me till the 15th. and was the first information which relieved us from the state of anxious suspense into which we had been thrown by reports of the difficulties & delays you met with at Bullrun. yesterday morning John & the carriage got back. I rejoice that the journey has been accomplished without any sinister accident; for a journey with a family in winter is always to be set down as a calamity. I concur with pleasure in Fitch’s undertaking the service you desire; and to me it will be of no inconvenience, as he is employed in nothing pressing. the S. Carolina assembly have amended their law so as to permit negroes to be carried through their state. yours therefore will meet with no difficulty. I inclose you a reciept from mr Duane put into my hands by Capt Lewis. Colo. Monroe arrived here yesterday without previous knowlege of his appointment to Paris & Madrid for settling our Missisipi affairs. this measure has suppressed all further inflammatory proceedings meditated by the Federalists for instigating the Western country to force on a war between us & the owners of New Orleans. their confidence in Monroe will tranquilise them on that subject. in the mean time we have the best grounded presumptions that the suspension of the right of deposit will be immediately removed. my tenderest love to Martha and the children. sincere & affectionate attachments to yourself.
          
            Th: Jefferson
          
          
            P.S. your dirk was found in your room and delivered to Abrams, who will be at Milton with this letter.
          
        